[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Winwood, Slip Opinion No. 2018-Ohio-11.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                           SLIP OPINION NO. 2018-OHIO-11
                          IN RE APPLICATION OF WINWOOD.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as In re Application of Winwood, Slip Opinion No.
                                     2018-Ohio-11.]
Attorneys—Character and fitness—Failures to disclose criminal record on law-
        school applications—Pending application to take bar exam disapproved—
        Reapplication permitted, for July 2018 bar exam.
   (No. 2017-1114—Submitted October 17, 2017—Decided January 3, 2018.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 682.
                           ___________________________
        Per Curiam.
        {¶ 1} Applicant, Mark Ainsworth Winwood, of Dayton, Ohio, is a 2014
graduate of the University of Dayton School of Law. In July 2016, he applied to
register as a candidate for admission to the practice of law in Ohio, and in May
2017, he applied to take the July 2017 bar exam.
                            SUPREME COURT OF OHIO




       {¶ 2} Two members of the Dayton Bar Association admissions committee
interviewed Winwood in December 2016, and the committee issued a preliminary
report recommending that his character and fitness be approved.           Because
Winwood had been adjudicated a delinquent child for conduct that would be a
felony if committed by an adult, his application was reviewed by the Board of
Commissioners on Character and Fitness in accordance with Gov.Bar R.
I(11)(D)(5)(a) and I(12).
       {¶ 3} A panel of the board conducted a hearing on June 21, 2017. Based on
findings that Winwood failed to disclose his past criminal conduct on his law-
school applications and delayed correcting those omissions for many years, the
panel recommended that we disapprove Winwood’s pending applications but that
we permit him to reapply as a candidate for the July 2018 bar exam. The board
adopted the panel’s findings of fact but recommended that we permit Winwood to
reapply for the July 2019 bar exam at the earliest. There are no objections to the
board’s report or recommendation.
       {¶ 4} We adopt the board’s findings of fact and disapprove Winwood’s
pending applications. However, consistently with the panel’s recommendation, we
will permit him to reapply for the July 2018 bar exam.
            Findings and Recommendation of the Panel and Board
       {¶ 5} The panel initially focused on Winwood’s past criminal conduct. It
carefully considered five juvenile offenses that he committed as a teenager in the
early to mid-1980s. The panel also considered several misdemeanor offenses that
Winwood committed as a young adult, the last of which occurred in 2001. Because
all of those offenses occurred many years ago, however, the panel concluded that
they offered little insight into Winwood’s present character. Indeed, the panel
noted that Winwood has had only a few minor brushes with the law in the last 16
years— two traffic violations and a civil case arising from a traffic accident—none




                                        2
                                January Term, 2018




of which raise significant concerns about his present character, fitness, or moral
qualifications.
       {¶ 6} Although the panel acknowledged that Winwood has led a law-
abiding life for many years, it expressed grave concern about his failure to disclose
his criminal history on his 1996 and 2011 applications to the University of Dayton
School of Law. At the hearing, Winwood acknowledged that he had affirmatively
concealed his criminal record from the law school, in part due to his realization that
full disclosure may have barred his admission. He testified that during his second
year of law school, one of his law-school professors advised him to amend his law-
school application to disclose all of his past criminal conduct. Despite receiving
that advice in 2012, Winwood continued to attend classes and graduated in August
2014 without making any effort to amend his application. Moreover, he made no
effort to amend his law-school application when he disclosed his past criminal
conduct as part of the bar-admissions process in July 2016. Instead, he waited until
April 2017—about 90 days before the bar exam he hoped to take—to “come clean”
with the law school. When asked to explain his delay, Winwood stated that he “was
building up to it, summoning [his] courage to finally put the past away and come
clean with” the law school. The panel did not find his explanation compelling.
       {¶ 7} The panel acknowledged that Winwood’s criminal conduct is in the
distant past and that he has served as a trusted paralegal at Winwood Rutledge,
L.L.C., for almost ten years. Based on several positive character references that
praise his hard work, good character, and ability to relate to clients, the panel found
that he may one day be qualified to sit for the Ohio bar exam. But citing his recent
pattern of affirmative concealment, the panel found that he failed to carry his
burden of proving that he presently possesses the requisite character, fitness, and
moral qualifications to practice law in this state. Therefore, the panel recommended
that Winwood’s pending applications be disapproved but that he be permitted to
reapply as a candidate for the July 2018 bar exam. As noted above, the board




                                          3
                             SUPREME COURT OF OHIO




adopted the panel’s findings of fact but recommended that Winwood be permitted
to reapply as a candidate for the July 2019 bar exam.
                                     Disposition
        {¶ 8} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3). “A
record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of the
applicant.” Id.
        {¶ 9} Here, the panel and board found and we agree that Winwood failed to
provide complete and accurate information concerning his past criminal conduct on
successive law-school applications and therefore made false statements by
omission. See Gov.Bar R. I(11)(D)(3)(g) and (h). And despite having been advised
to correct those misrepresentations in 2012, Winwood allowed them to stand
uncorrected for another five years as he completed law school and sought admission
to the Ohio bar. See Gov.Bar R. I(11)(D)(3)(i). Given the sheer number of
Winwood’s past criminal offenses, their relevance to the law-school admissions
process, and the belated timing of Winwood’s corrective disclosure, we agree that
he has failed to carry his burden of proving by clear and convincing evidence that
he possesses the requisite character, fitness, and moral qualifications for admission
to the bar at this time.
        {¶ 10} Accordingly, we disapprove Winwood’s pending applications, and
consistently with the panel’s recommendation, we will permit him to reapply for
the July 2018 or a later bar exam by filing new applications to register as a candidate
for admission to the practice of law and to take the bar exam. Upon reapplication,
he will be required to undergo a complete character-and-fitness investigation,




                                          4
                                January Term, 2018




including an investigation and report by the National Conference of Bar Examiners,
and demonstrate that he possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio.
                                                               Judgment accordingly.
       KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
       O’DONNELL, J., dissents, with an opinion joined by O’CONNOR, C.J.
                               _________________
       O’DONNELL, J., dissenting.
       {¶ 11} Respectfully, I dissent.
       {¶ 12} Consistent with the recommendation of the board, to which there is
no objection by either party, I would permit this applicant to reapply for the July
2019 bar exam.
       O’CONNOR, C.J., concurs in the foregoing opinion.
                               _________________
       Mark Ainsworth Winwood, pro se.
       Harry G. Beyoglides Jr., for the Dayton Bar Association.
                               _________________




                                         5